DETAILED ACTION
Allowable Subject Matter
Claim 4, 6-10, 15 and 20  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said median value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation "said median value" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 19 recites the limitation "said median value" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wulf US 2016/0367127 hereinafter referred to as Wulf.
	In regards to claim 1, Wulf teaches:
	"A method for establishing a baseline value to represent an eyelid opening dimension for a person engaged in an activity, where the activity may be driving a vehicle, operating industrial equipment, or performing a monitoring or control function" 
Wulf paragraph [0006] teaches To evaluate drowsiness of a driver, a reference value of an eye-opening width is necessary, since the eye-opening width varies in phases in which the eyes are open, e.g., on the basis of lighting conditions.  Wulf paragraph [0007] teaches a method is introduced for providing a reference level for an eye-opening width.
	"comprising: while the person is engaged in performing the activity, serially acquiring a temporal sequence of image frames, with each in a plurality of the image frames containing eyelid opening data for the person"
Wulf Figure 1 and paragraph [0025] teaches eye-opening width 104 is sensed here at one or both eyes 108 of a driver of a vehicle by a sensing system 106 and reflected in an eye-opening-width signal 110. Wulf paragraph [0032] teaches a video camera 106.  A video camera acquires a temporal sequence of image frames.
"using eyelid opening data derived from the plurality of image frames, serially processing each in the plurality of image frames when acquired to sequentially calculate members of a data
set comprising a measured eyelid opening value for each in the plurality of image frames"
Wulf Figure 2 teaches the data set from the processed image frames.
	"while sequentially calculating members of the data set, computing an interim measure, as a first baseline eyelid opening value, based on a first portion of the total number of eyelid
opening values being calculated, which measure is representative of eyelid opening values in a first portion of the plurality of image frames"
Wulf paragraph [0008] teaches a reference level may be understood to be an averaged value that is averaged within a definable time window.  Figure 2 and paragraph [0049] teach reference level 102.  Since reference level 102 is a moving average the first point can be said to be an interim measure in comparison to the second or other subsequent measurements.  
	"and after computing the interim measure, computing a second measure based on a different portion of the eyelid opening values which different portion may include some or all of the first portion of the eyelid opening values and does include one or more eyelid opening values derived from image frames acquired after acquisition of the first portion of the plurality of image frames"
This feature may be considered equivalent to second or other subsequent values calculated for reference level 102 as each data point represents a different time window. Wulf paragraph [0008] teaches a reference level may be understood to be an averaged value that is averaged within a definable time window.  
In regards to claim 2, Wulf teaches all the limitations of claim 1 and further teaches:
“wherein, when computing the second measure, said different portion of the eyelid opening values does include at least some of the first portion of the eyelid opening values and does include one or more eyelid opening values derived from image frames acquired after acquisition of the first portion of the plurality of image frames”
Wulf paragraph [0011] teaches the method may have a step of adaptation or alteration, in which the limiting value is tracked and/or altered using the reference level, and alternatively or additionally, using a moving average of the values of the eye-opening widths.  A moving average includes the claimed features.
In regards to claim 3, Wulf teaches all the limitations of claim 1 and further teach:
“where, after computing the interim measure, as image frames in the series continue to be acquired, and additional members of the data set of measured eyelid opening values are sequentially calculated, updated values of the second measure are computed based on changes in content of said different portion of the eyelid opening values”
Wulf paragraph [0008] teaches a reference level may be understood to be an averaged value that is averaged within a definable time window.  Figure 2 illustrates the moving averages and other levels are continuously updated based on different portions (time windows) of the eyelid opening values.
In regards to claim 11, Wulf teaches all the limitations of claim 1 and claim 11 contains similar limitations.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 1.
In regards to claim 12, Wulf teaches all the limitations of claim 11 and claim 12 contains similar limitations as in claim 2.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 2.
In regards to claim 13, Wulf teaches all the limitations of claim 11 and claim 13 contains similar limitations as in claim 3.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 3.
In regards to claim 16, Wulf teaches all the limitations of claim 1 and claim 16 contains similar limitations.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 1.
In regards to claim 17, Wulf teaches all the limitations of claim 16 and claim 17 contains similar limitations as in claim 2.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 2.
In regards to claim 18, Wulf teaches all the limitations of claim 16 and claim 18 contains similar limitations as in claim 3.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422